The foregoing opinion of SUTTON, C., is adopted as the opinion of the court. The judgment of the circuit court is accordingly reversed and the cause remanded. Hughes, P.J., McCullen andAnderson, JJ., concur.
   ON MOTION FOR A REHEARING OR TO TRANSFER TO SUPREME COURT.
Defendants, on motion for a rehearing or to transfer the cause to the Supreme Court, suggest, for the first time, that this court is without jurisdiction because the title to real estate is involved. There *Page 801 
is no merit in this suggestion. It has been consistently and uniformly ruled by our Supreme Court that suits to foreclose or enforce mortgages, tax bills, mechanics' liens, and other liens do not involve title to real estate. In all such cases title is necessarily conceded to be in the defendant, and the plaintiff's action, instead of disputing defendant's title, merely endeavors to subject the land, as the defendant's property, to the plaintiff's lien rights. [Nettleton Bank v. McGauhey's Estate,318 Mo. 948, 2 S.W.2d 771, l.c. 773; City of University City v. Amos, 346 Mo. 319, 141 S.W.2d 777; University City v. Amos, Mo. App., 236 Mo. App. 428, 156 S.W.2d 65.] We can see no distinction in principle between such cases and the case at bar.
The motion should be overruled. The Commissioner so recommends.